DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 9 is objected to because of the following informalities:
Claim 9 recites "arithmetic operation for calculati0n", which appears to be an OCR error.  The claim should be amended to recite "calculation" with an 'o' rather than a zero.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an arithmetic operation unit which (claims 1-14),
a first processing section which (claims 2-7),
a second processing section which (claims 2-7), and
a third processing section which (claims 2-7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations: an arithmetic operation unit which (claims 1-14), a first processing section which (claims 2-7), a second processing section which (claims 2-7), and a third processing section which (claims 2-7), invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See MPEP 2181 II. B., which notes “The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm.” The MPEP defines an algorithm as having “a finite sequence of steps” (note the plural on “steps”).  This means that multiple steps must be present for an algorithm to be provided.  ¶38 and ¶40-43 provide some description of the hardware for these terms, but there does not appear to be a proper algorithm defined. Therefore, the claims (i.e. claims 1-14) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process or alternatively mathematical concept, without significantly 
an arithmetic operation unit which (this would include a generic computer processor under the broadest reasonable interpretation, which is being invoked merely as a tool to carry out the below functions by performing the generic computer function of performing calculations on data)
changes a model which is used in an arithmetic operation for calculation of the prediction data or the planning data (a person can mentally decide to use a different model for performing mathematical calculations; alternatively this represents the use of conditional logic to select a specific set of equations, i.e. “arithmetic operations”, to use for performing numerical calculations on data)
 on the basis of information which indicates time transitions of values of various factors which pertain to the prediction data or the planning data. (this is defining numerical features in the data of note which will be used for the model selection (see above), and will be used in the numerical calculations done as a result.  A person can mentally handle such information formats, and these further represent details of the numerical calculations and arithmetic equations described above).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed functions. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing arithmetic operations on numerical data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 
Dependent claims 2-7 and 16 further include the features of first, second, and third “processing sections”.  These amount to further recitation of generic computer components, and would include features such as program code modules or processor cores.  They are merely being invoked as generic computer components to carry out the claimed functions, in the same manner as the arithmetic operation unit discussed above.  As such, they do not render the claims eligible.
Aside from the above discussed “processing sections”, the dependent claims 2-11, 13-14 and 16 describe only further details regarding mental processes or alternatively mathematical calculations, in line with the features discussed above.
Claim 12 describes several data types, but these amount to generally linking the use of the judicial exception to a particular technological environment or field of use.  This claims recitation of electric power features does not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  As such, claim 12 remains ineligible.
Claim 15 is substantially similar to claim 1, and the rationale described above for claim 1 is equally applicable to it.
In view of the above, all claims are ineligible.

Examiner’s Note
Examiner notes that as the claims recite "an optional object", and all features set forth in the claim draw antecedent basis to or operate upon features linked to this "optional object", the entirety of the claims absent the "arithmetic operation unit" (and later for claims 2-7 the first, second, and third processing sections) can be interpreted as optional limitations.  As such, these features are not required to be present under the broadest reasonable interpretation of the claims.  See MPEP §2111.04 I. regarding optional language and MPEP §2111.04 II. regarding contingent limitations.  In view of this, a finding that the "arithmetic operation unit" and the first, second, and third “processing section[s]” are anticipated under 35 USC 102 or obvious under 35 USC 103 is sufficient in the present case to render the entirety of the claims anticipated or obvious, respectively.  For the purposes of compact prosecution, further citations have been mapped to the optional limitations, but examiner notes that this was not required to provide a prima facie case of anticipation or obviousness.
In the case of claims 15-16, the above remains applicable regarding the arithmetic operation step, rather than the arithmetic operation unit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keil (US 2013/0184885 A1, cited by applicant on the IDS dated 12/14/2020).
Regarding Claim 1:
Keil teaches:
an arithmetic operation unit which (Fig. 2, element 230 Energy management platform, which includes elements 232 Automated control module, 234 Analytics module, and 236 Behavioral learning module)
changes a model which is used in an arithmetic operation for calculation of the prediction data or the planning data on the basis of information which indicates time transitions of values of various factors which pertain to the prediction data or the planning data. (Fig. 2, element 226 Data collection module; ¶64 a time the data is sent or received; ¶65 sending a collection request to an energy management device 202 at desired time intervals; ¶67 data collection module 226 may collect information from one or more external data sources 240. As an example, external data sources 240 may include a weather service that provides information such as current temperatures, daily maximum and minimum temperatures, precipitation, weather forecasts, and other weather related information.; ¶91 Example parameters include device operation settings based on a time of day; ¶102 average time required to reach certain temperatures; ¶105 analytics module 234 may generate one or more predictive statistical views based on trends derived from the collected data.)

Regarding Claim 2:
Keil teaches:
wherein the arithmetic operation unit has (Fig. 2, element 230 Energy management platform, which includes elements 232 Automated control module, 234 Analytics module, and 236 Behavioral learning module)
a first processing section which calculates pieces of first index data which are pieces of data which indicate the time transitions respectively, in regard to pieces of observation data of the various factors which pertain to the prediction data or the planning data, (Fig. 2 element 232 Automated control module; see also citations provided for claim 1)
a second processing section which calculates second index data which is data which indicates the time transition, in regard to pieces of prediction data of the various factors which pertain to the prediction data or the planning data, and (Fig. 2 element 234 Analytics module; see also citations provided for claim 1)
a third processing section which calculates index data which indicates a degree of similarity with the second index data, in regard to each piece of the first index data and identifies or changes the model used in the arithmetic operation for calculation of the prediction data or the planning data on the basis of the index data which indicates the calculated degree of similarity. (Fig. 2 element 236 Behavioral learning module; see also citations provided for claim 1)

Regarding Claim 3:
Keil teaches:
wherein the arithmetic operation unit has (Fig. 2, element 230 Energy management platform, which includes elements 232 Automated control module, 234 Analytics module, and 236 Behavioral learning module)
a first processing section which calculates pieces of first index data which are pieces of data which indicate the time transitions respectively, in regard to pieces of factor observation data of the various factors which pertain to the prediction data or the planning data, (Fig. 2 element 232 Automated control module; see also citations provided for claim 1)
a second processing section which calculates second index data which is data which indicates the time transition, in regard to pieces of factor prediction data of the various factors which pertain to the prediction data or the planning data, and (Fig. 2 element 234 Analytics module; see also citations provided for claim 1)
a third processing section which calculates index data which indicates a degree of similarity with the second index data in regard to respective pieces of the first index data and identifies or changes the model used in the arithmetic operation for calculation of the prediction data or the planning data (Fig. 2 element 236 Behavioral learning module; see also citations provided for claim 1)
so as to heighten compatibility with data that the calculated index data which indicates a degree of similarity of the time transition of the value of the factor is high. (this language is recited as intended use and therefore is not entitled to receiving patentable weight (in addition to being premised on an optional component))

Regarding Claim 4:
Keil teaches:
wherein the arithmetic operation unit has (Fig. 2, element 230 Energy management platform, which includes elements 232 Automated control module, 234 Analytics module, and 236 Behavioral learning module)
a first processing section which calculates pieces of first index data which indicate predetermined variables respectively, in regard to pieces of factor observation data of the various factors which pertain to the prediction data or the planning data, (Fig. 2 element 232 Automated control module; see also citations provided for claim 1)
a second processing section which calculates second index data which indicates a predetermined variable, in regard to pieces of factor prediction data of the various factors which pertain to the prediction data or the planning data, and (Fig. 2 element 234 Analytics module; see also citations provided for claim 1)
a third processing section which identifies or changes the model used in the arithmetic operation for calculation of the prediction data or the planning data by using the calculated first index data and the second index data as new factor data. (Fig. 2 element 236 Behavioral learning module; see also citations provided for claim 1)

Regarding Claim 5:
Keil teaches:
wherein an explanatory variable is included in the predetermined variable. (¶36 enable the specification of scheduling templates that define one or more energy management device operating parameters; ¶66 data collected from an energy management device 202 may include any number of status parameters detected by the device; ¶91 defines one or more energy management device operating parameters to control the operation of one or more energy management devices)

Regarding Claim 6:
Keil teaches:
wherein the first processing section identifies a model for calculation of a curve which indicates the time transition of a projection object in a prediction object time period from time series data of the observed prediction object, and (Fig. 2 element 232 Automated control module; see also citations provided for claim 1; ¶99 a statistical view comprises one or more data values generated from data collected and stored by data collection module 226 and using one or more statistical methods. In an embodiment, generated statistical views may be displayed to a user using portal 224 using any number of visual data representations including tables, spreadsheets, charts, graphs, or any other data representations.)
the third processing section calculates a curve which indicates prediction data of the time transition of the prediction object in the prediction object time period by using the model which is identified by the first processing section, (Fig. 2 element 236 Behavioral learning module; see also citations provided for claim 1; ¶99 a statistical view comprises one or more data values generated from data collected and stored by data collection module 226 and using one or more statistical methods. In an embodiment, generated statistical views may be displayed to a user using portal 224 using any number of visual data representations including tables, spreadsheets, charts, graphs, or any other data representations.)
identifies a model for calculation of data which is adapted to change an amplitude or a frequency of the calculated curve, or both of them and (Fig. 2 element 236 Behavioral learning module; see also citations provided for claim 1; ¶115 may monitor the time period required heat or cool the site to the particular temperature setting. ; ¶116 , behavioral learning module 236 may detect that at a particular site the time period to reach a particular temperature)
calculates the prediction data of the time transition of the prediction object in the prediction object time period by changing the calculated curve so as to be compatible with data which is calculated by using the identified model. (¶88 behavioral learning algorithms that leverage the data analysis to tune the operation of the system.)

Regarding Claim 7:
Keil teaches:
wherein the second processing section classifies each of time series of the prediction object which is observed at predetermined time intervals into a set of time series to which data which indicates the kind of the time transition is close, and (Fig. 2 element 234 Analytics module; see also citations provided for claim 1; ¶98 analytics module 234 mines the data collected by data collection module 226 across site groupings and is configured to provide statistical views detailing patterns in the data; ¶100 Statistical views may be generated based on various time granularities such as per hour, per day, per month, etc.)
the third processing section calculates a model for calculation of the time series of the prediction object in the prediction object time period from the set of the time series which are classified by the second processing section by using pieces of data of various factors which influence a fluctuation in time series of the prediction object. (Fig. 2 element 236 Behavioral learning module; see also citations provided for claim 1; ¶116 behavioral learning module 236 may detect that at a particular site the time period to reach a particular temperature setting is exceptionally long, or that a particular site is unable to sustain a temperature because, for example, a window at the site is left open, or the HVAC unit is broken)

Regarding Claim 8:
Keil teaches:
wherein the arithmetic operation unit identifies a plurality of candidates for models used in the arithmetic operation for calculation of the prediction data or the planning data from observation data of a prediction object or a planning object and pieces of factor observation data of the various factors which pertain to the prediction object or the planning object, and (¶79 As another example, sites may be grouped based on climate types and may include sites that are located in disparate geographic regions but that share similar weather patterns.; ¶80 In the examples, various site groupings may be created that include sites relevant to a users' configuration, monitoring, and/or reporting needs.; ¶81 site groupings module 228 may maintain stored, persistent associations between stored user profiles and site groupings.)
selects the model used in the arithmetic operation for calculation of the prediction data or the planning data on the basis of information which indicates the time transition of each of the factors. (¶91 automated control module 232 enables users to configure and deploy scheduling templates … Example parameters include device operation settings based on a time of day, based on a yearly calendar, or based on a calendar following weekday, weekend, and holiday schedules.)

Regarding Claim 9:
Keil teaches:
wherein the arithmetic operation unit (Fig. 2, element 230 Energy management platform, which includes elements 232 Automated control module, 234 Analytics module, and 236 Behavioral learning module)
classifies the prediction data or the planning data into sets of pieces of data which are similar to each other/one another in time transition of factor observation data to which each piece of the prediction data or each piece of the planning data pertains, (¶79 As another example, sites may be grouped based on climate types and may include sites that are located in disparate geographic regions but that share similar weather patterns.; ¶80 In the examples, various site groupings may be created that include sites relevant to a users' configuration, monitoring, and/or reporting needs.; ¶81 site groupings module 228 may maintain stored, persistent associations between stored user profiles and site groupings.)
calculates index data which indicates compatibility between each of the classified data sets and each of the plurality of candidates for the models used in the arithmetic operation for calculation of the prediction data or the planning data, (¶79 As another example, sites may be grouped based on climate types and may include sites that are located in disparate geographic regions but that share similar weather patterns.; ¶80 In the examples, various site groupings may be created that include sites relevant to a users' configuration, monitoring, and/or reporting needs.; ¶81 site groupings module 228 may maintain stored, persistent associations between stored user profiles and site groupings.)
specifies the classified set of data which is the closest to the time transition of the factor which is predicted in a prediction object time period or a planning object time period, and (¶91 automated control module 232 enables users to configure and deploy scheduling templates … Example parameters include device operation settings based on a time of day, based on a yearly calendar, or based on a calendar following weekday, weekend, and holiday schedules.)
selects models which are high in index data which indicates the compatibility with the specified data set as the plurality of models used in the arithmetic operation for calculatiOn of the prediction data or the planning data. (¶88 behavioral learning algorithms that leverage the data analysis to tune the operation of the system.)

Regarding Claim 10:
Keil teaches:
wherein the arithmetic operation unit (Fig. 2, element 230 Energy management platform, which includes elements 232 Automated control module, 234 Analytics module, and 236 Behavioral learning module)
classifies the prediction data or the planning data into sets of pieces of data which are similar to each other/one another in time transition of factor observation data to which each piece of the prediction data or each piece of the planning data pertains, (¶79 As another example, sites may be grouped based on climate types and may include sites that are located in disparate geographic regions but that share similar weather patterns.; ¶80 In the examples, various site groupings may be created that include sites relevant to a users' configuration, monitoring, and/or reporting needs.; ¶81 site groupings module 228 may maintain stored, persistent associations between stored user profiles and site groupings.)
calculates index data which indicates compatibility between each of the classified data sets and each of the plurality of candidates for the models used in the arithmetic operation for calculation of the prediction data or the planning data, (¶79 As another example, sites may be grouped based on climate types and may include sites that are located in disparate geographic regions but that share similar weather patterns.; ¶80 In the examples, various site groupings may be created that include sites relevant to a users' configuration, monitoring, and/or reporting needs.; ¶81 site groupings module 228 may maintain stored, persistent associations between stored user profiles and site groupings.)
specifies the classified set of data which is the closest to the time transition of the factor which is observed in a prediction object time period or a planning object time period, and (¶91 automated control module 232 enables users to configure and deploy scheduling templates … Example parameters include device operation settings based on a time of day, based on a yearly calendar, or based on a calendar following weekday, weekend, and holiday schedules.)
selects models which are high in index data which indicates the compatibility with the specified data set as the plurality of models used in the arithmetic operation for calculation of the prediction data or the planning data. (¶88 behavioral learning algorithms that leverage the data analysis to tune the operation of the system.)

Regarding Claim 11:
Keil teaches:
wherein information which indicates the kind of the time transition is a discriminator for discriminating the kind of the transition of the value in each predetermined time period, or a numerical value string, or a function. (¶91 automated control module 232 enables users to configure and deploy scheduling templates … Example parameters include device operation settings based on a time of day, based on a yearly calendar, or based on a calendar following weekday, weekend, and holiday schedules.)

Regarding Claim 12:
Keil teaches:
wherein the prediction data for calculation is an electric power demand amount and factor data for use in data of the various factors which pertain to the prediction data or the planning data is at least a temperature, or (¶67 current temperatures, daily maximum and minimum temperatures, precipitation, weather forecasts, and other weather related information)
the prediction data for calculation is a solar power generation amount and the factor data for use in the data of the various factors which pertain to the prediction data or the planning data is at least a solar radiant amount, a cloudiness humidity, or (¶67 current temperatures, daily maximum and minimum temperatures, precipitation, weather forecasts, and other weather related information)
the prediction data for calculation is a wholesale electric power price and the factor data for use in the data of the various factors which pertain to the prediction data or the planning data is at least the electric power demand, a power generation plan, a fossil fuel transaction price, or (¶67 utility billing information, utility tariff rates (including time of use rates), demand response program information and associated pricing information, and utility rebate program information.)
the prediction data for calculation is a power generator start/stop plan and the factor data for use in data of the various factors which pertain to the prediction data or the planning data is at least the electric power demand amount, the wholesale electric power price. (¶67 utility billing information, utility tariff rates (including time of use rates), demand response program information and associated pricing information, and utility rebate program information.)

Regarding Claim 13:
Keil teaches:
wherein the model used in the arithmetic operation for calculation of the prediction data or the planning data is at least, a model for calculation of a curve which indicates the time transition of the value of a prediction object or a planning object in a prediction object time period or a planning object time period. (Fig. 2 element 236 Behavioral learning module; see also citations provided for claim 1; ¶99 a statistical view comprises one or more data values generated from data collected and stored by data collection module 226 and using one or more statistical methods. In an embodiment, generated statistical views may be displayed to a user using portal 224 using any number of visual data representations including tables, spreadsheets, charts, graphs, or any other data representations.)

Regarding Claim 14:
Keil teaches:
wherein the model used in the arithmetic operation for calculation of the prediction data or the planning data is at least, a model for calculation of data for changing an amplitude or a frequency of the curve which indicates the time transition, or both of them. (Fig. 2 element 236 Behavioral learning module; see also citations provided for claim 1; ¶115 may monitor the time period required heat or cool the site to the particular temperature setting. ; ¶116 , behavioral learning module 236 may detect that at a particular site the time period to reach a particular temperature)

Regarding Claim 15:
Keil teaches:
an arithmetic operation step of (Fig. 2, element 230 Energy management platform, which includes elements 232 Automated control module, 234 Analytics module, and 236 Behavioral learning module)
changing a model used in an arithmetic operation for calculation of the prediction data or the planning data on the basis of information which indicates time transitions of values of various factors which pertain to the prediction data or the planning data. (Fig. 2, element 226 Data collection module; ¶64 a time the data is sent or received; ¶65 sending a collection request to an energy management device 202 at desired time intervals; ¶67 data collection module 226 may collect information from one or more external data sources 240. As an example, external data sources 240 may include a weather service that provides information such as current temperatures, daily maximum and minimum temperatures, precipitation, weather forecasts, and other weather related information.; ¶91 Example parameters include device operation settings based on a time of day; ¶102 average time required to reach certain temperatures; ¶105 analytics module 234 may generate one or more predictive statistical views based on trends derived from the collected data.)

Regarding Claim 16:
Keil teaches:
wherein the arithmetic operation step has (Fig. 2, element 230 Energy management platform, which includes elements 232 Automated control module, 234 Analytics module, and 236 Behavioral learning module)
a first step of calculating pieces of first index data which are pieces of data which indicate the time transitions respectively, in regard to pieces of observation data of the various factors which pertain to the prediction data or the planning data, (Fig. 2 element 232 Automated control module; see also citations provided for claim 1)
a second step of calculating second index data which is data which indicates the time transition, in regard to pieces of prediction data of the various factors which pertain to the prediction data or the planning data, and (Fig. 2 element 234 Analytics module; see also citations provided for claim 1)
a third step of calculating index data which indicates a degree of similarity with the second index data, in regard to each piece of the first index data and identifying or changing a model used in an arithmetic operation for calculation of the prediction data or the planning data on the basis of the calculated index data which indicates the degree of similarity. (Fig. 2 element 236 Behavioral learning module; see also citations provided for claim 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147